UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 ANGEL MEDINA,

           Plaintiff,

           v.                                        Civil Action No. 97-594 (JMF)
 DISTRICT OF COLUMBIA,

           Defendant.


                                  MEMORANDUM OPINION

       On July 29, 2008, following a jury trial, a verdict was rendered in favor of plaintiff and

against the District of Columbia (“the District”) in the amount of $180,000.00 with interest,

attorney’s fees and costs. See Judgment [#132]. On July 1, 2011, the court of appeals ordered

this Court to require plaintiff to either accept a $90,000 remittitur or a new trial. Medina v.

District of Columbia, 643 F.3d 323, 330 (D.C. Cir. 2011). Plaintiff accepted the remittitur on

July 8, 2011. Praecipe [#170]. The only issue remaining before this Court is Plaintiff’s Motion

for Attorney’s Fees [#173].

                                           DISCUSSION

I.     Plaintiff is Entitled to an Award of Attorney’s Fees

       Attorney’s fees may be awarded to a plaintiff who prevails in an action brought under

Title VII of the Civil Rights Act of 1964. 42 U.S.C. § 2000e-5(k).1 “The purpose of this

provision is to encourage private litigants to act as ‘private attorneys general’ on behalf of



       1
         All references to the United States Code or the Code of Federal Regulations are to the
electronic versions that appear in Westlaw or Lexis.
enforcement of civil rights laws.” Palmer v. Rice, No. 76-CIV-1439, 2005 WL 1662130, at *9

(D.D.C. July 11, 2005) (quoting Laffey v. Nw. Airlines, Inc., 746 F.2d 4, 11 (D.C. Cir. 1984))

(internal quotations omitted). Furthermore, to safeguard “‘effective access to the judicial

process’ for persons with civil rights grievances . . . a prevailing plaintiff ‘should ordinarily

recover an attorney’s fee unless special circumstances would render such an award unjust.’”

Turner v. District of Columbia Bd. of Elections and Ethics, 354 F.3d 890, 895 (D.C. Cir. 2004)

(internal quotations and citations omitted).

       At a hearing held on January 31, 2012, the defendant conceded that plaintiff is entitled to

an award of fees based on the 2011 Laffey2 rates. Thus, the only question presented is whether

the defendant’s claim that plaintiff is seeking compensation for unsuccessful efforts should

modify the award of those fees.

II.    Plaintiff is Not Entitled to Compensation for Efforts Unrelated to His Success

       A.      Controlling Authority as to Unsuccessful Claims

       The Supreme Court recently considered the issues presented by a plaintiff who ultimately

prevailed yet nevertheless asserted claims that were unsuccessful:

               [I]n the real world, litigation is more complex, involving multiple
               claims for relief that implicate a mix of legal theories and have
               different merits. Some claims succeed; others fail. Some charges
               are frivolous; others (even if not successful) have a reasonable
               basis. In short, litigation is messy, and courts must deal with this
               untidiness in awarding fees.

Fox v. Vice, 131 S.Ct. 2205, 2214 (2011).



       2
        The Laffey matrix provides a fee schedule for attorneys based on their years of
experience, adjusted upward by changes in the Consumer Price Index. The Laffey rates have
been awarded in Title VII cases. E.g., Hansson v. Norton, 411 F.3d 231, 236 (D.C. Cir. 2005).

                                                   2
       The Court then indicated that the prevailing party must be compensated for all the time

her attorney spent in achieving the result obtained, even if that party failed to prevail on “every

contention.” Id. Furthermore, work on the unsuccessful claim must relate to the work on the

successful claim, in order to merit such compensation. “The fee award, of course, should not

reimburse the plaintiff for work performed on claims that bore no relation to the grant of relief.

Such work ‘cannot be deemed to have been expended in pursuit of the result achieved.’” Id.

(quoting Hensley v. Eckerhart, 461 U.S. 424, 435 (1983). As the Supreme Court stated in

Hensley:

                 In some cases a plaintiff may present in one lawsuit distinctly
                 different claims for relief that are based on different facts and legal
                 theories. In such a suit, even where the claims are brought against
                 the same defendants–often an institution and its officers, as in this
                 case–counsel’s work on one claim will be unrelated to his work on
                 another claim. Accordingly, work on an unsuccessful claim cannot
                 be deemed to have been “expended in pursuit of the ultimate result
                 achieved.” Davis v. County of Los Angeles, 8 E.P.D. ¶ 9444, at
                 5049 (CD Cal. 1974). The congressional intent to limit awards to
                 prevailing parties requires that these unrelated claims be treated as
                 if they had been raised in separate lawsuits, and therefore no fee
                 may be awarded for services on the unsuccessful claims.

Id. at 434-35.

       This Circuit has therefore concluded that, when separate legal claims are asserted but are

based on the same facts, lack of success on one does not mean that the time spent on other

unsuccessful claims should be disallowed. Williams v. First Gov’t Mortg. & Investors Corp., 225

F.3d 738, 746 (D.C. Cir. 2000) (award of fees for work on all claims affirmed when claims were

not distinctly different); Goos v. Nat’l Ass’n of Realtors, 997 F.2d 1565, 1569-70 (D.C. Cir.

1973) (claims of breach of contract and violation of Human Rights Act based on the same



                                                    3
retaliatory discharge were not distinct); Morgan v. District of Columbia, 824 F.2d 1049, 1065-67

(D.C. Cir. 1987) (all claims were related because all were based on District’s deliberate

indifference to a prisoner’s safety). See also Judicial Watch v. DOC, 470 F.3d 363 (D.C. Cir.

2006) (compensation for all discovery efforts, while unsuccessful, permitted when all related to

Freedom of Information Act claim); Amer. Petroleum Inst. v. EPA, 72 F.3d 907, 911-12 (D.C.

Cir. 1996) (although plaintiffs argued five grounds for the invalidity of the regulation, they

asserted a single indivisible claim–the invalidity of the regulation). It is only when the

unsuccessful claim is based on a different set of facts and a different legal theory that Hensley

requires that the fees pertaining to the unsuccessful claim be disallowed. Trout v. Sec. of the

Navy, 540 F.3d 442, 447 (D.C. Cir. 2008) (unsuccessful claim for pre-judgment interest distinct

from successful sexual discrimination claim); George Hyman Const. Co. v. Brooks, 963 F.2d

1532, 1540 (D.C. Cir. 1992) (total and partial disability claims were based on different factual

theories).

        The following chart lists the claims made in plaintiff’s second amended complaint, which

was filed on October 29, 2002, and their ultimate outcomes.

 Count I       Denial of due           Failing to enforce the September       Dismissed on June
               process                 1995 Summary Determination and         6, 2007
                                       Order by the District of Columbia
                                       Office of Human Rights (OHR),
                                       which concluded that MPD had
                                       discriminated against plaintiff on
                                       the basis of his national origin
 Count II      Denial of due           Failing to hold a hearing on           Dismissed on June
               process                 plaintiff’s second OHR complaint       6, 2007
                                       before making a finding of no
                                       probable cause



                                                  4
Count III    Violation of Title    Transferring plaintiff from the         Jury verdict for the
             VII and 42 U.S.C. §   Office of Internal Affairs (OIA) to     District
             1981                  street duty after his 1994
                                   promotion
Count IV     Violation of Title    Denial of plaintiff’s request to be     Jury verdict for the
             VII and 42 U.S.C. §   transferred back to OIA                 District
             1981
Count V      Retaliation in        Failure to transfer plaintiff back to   Jury verdict for
             violation of 42       OIA                                     plaintiff in the
             U.S.C. § 1981 and                                             amount of $180,000
             D.C. Human Rights
             Act                                                           Plaintiff accepted
                                                                           court-ordered
                                                                           remittitur of
                                                                           $90,000
Count VI     Denial of due         Failing to enforce November 1,          Dismissed on June
             process               1995 OHR Letter of                      6, 2007
                                   Determination, which found
                                   probable cause that plaintiff was
                                   subjected to unlawful
                                   discriminatory and retaliatory
                                   employment practices
Count VII    Retaliation in        Repeated denials of plaintiff’s         Dismissed on June
             violation of 42       request to be transferred back to       6, 2007
             U.S.C. § 1981         OIA
Count VIII   Denial of due         Failing to reinstate plaintiff within   Dismissed on June
             process               30 days of his acquittal on             6, 2007
                                   criminal charges
Count IX     Retaliation in        Refusal to return plaintiff to full     Jury verdict for the
             violation of 42       duty and pay within 30 days of his      District
             U.S.C. § 1981         acquittal on criminal charges




                                              5
 Count X       Discrimination and      Denials of plaintiff’s requests to       Partially dismissed
               retaliation in          participate in the Take Home             on June 6, 2007
               violation of 42         Cruiser Program and a break in to        (solely that portion
               U.S.C. § 1981           plaintiff’s office                       alleging a retaliatory
                                                                                office break in)

                                                                                Discrimination and
                                                                                retaliation claims
                                                                                respecting Take
                                                                                Home Cruiser
                                                                                Program and office
                                                                                break in withdrawn
                                                                                by Joint Motion to
                                                                                Amend the Pretrial
                                                                                Statement [#119] at
                                                                                1.

Defendant District of Columbia’s Opposition to Plaintiff’s Motion for Attorneys’ Fees [#174] at
3-4.

       I conclude that the District is correct insofar as it asserts that time spent on Counts I, II,

VI, and VIII were premised on an independent violation of due process and were based on the

District’s failure to 1) enforce an OHR finding; 2) hold a hearing before dismissing plaintiff’s

second OHR complaint; 3) enforce an OHR letter of determination; and 4) reinstate plaintiff

within 30 days of his acquittal. These claims, and the facts upon which they were based, are

entirely different from the retaliation and discrimination claims that were submitted to the jury.

On the other hand, counsel’s work on Counts III, IV, IX and X (before it was withdrawn) was

premised on what plaintiff claimed were a pattern of discriminatory and retaliatory acts against

him based on his national origin, and his complaints of discrimination.

       Specifically, plaintiff’s first motion for partial summary judgment sought a determination

that plaintiff’s due process rights were violated by OHR when it determined, without holding a

hearing, that he was not retaliated against for filing a discrimination claim. Memorandum in

                                                  6
Support of Plaintiff’s Motion for Partial Summary Judgment [#8-1] at 1. That motion was

denied without prejudice to filing a renewed motion, so that precise references to deposition

testimony could be provided. See Order [#23] at 1.

       Plaintiff’s second motion for partial summary judgment proffered the same argument as

the first, that plaintiff was denied a property right when the OHR made a decision without first

holding a hearing. See Memorandum in Support of Plaintiff’s Motion for Partial Summary

Judgment [#24-1] at 1. This motion was denied, not on the merits of plaintiff’s due process

claim, but rather, on the grounds that plaintiff’s claim was based on disputed facts. Memorandum

Opinion and Order [#30] at 11.

       In plaintiff’s third motion for partial summary judgment, plaintiff argued that his due

process rights were violated when the District failed to comply with the OHR’s September 19,

1995 decision awarding plaintiff back pay and overtime compensation and mandating that the

District promise not to retaliate against him. Plaintiff’s [Third] Motion for Partial Summary

Judgment [#91] at 17-18. As with plaintiff’s earlier motions for partial summary judgment, this

motion was also denied.

        With respect to Count I, the Court concluded that plaintiff’s claim was not a substantive

due process claim but rather a claim that a D.C. agency failed to follow D.C. law and, as such,

should have been brought before the local D.C. courts. Opinion [#101] at 17.

       Finally, plaintiff’s motion for a preliminary injunction was filed for the purpose of

enjoining the District from “taking any further adverse action against the plaintiff while the

instant case [was] pending.” Plaintiff’s Motion for Preliminary Injunction [#71] at 1.

Specifically, plaintiff sought to prevent the District from proceeding with a termination hearing


                                                 7
based on two criminal indictments while the current suit, which alleges discrimination and

retaliation, was pending. Memorandum Opinion and Order [#83] at 1-5. The Court denied the

motion on the ground that plaintiff failed to establish that he would suffer irreparable harm if an

injunction were not granted. The Court noted that because “the [OHR had] yet to make and may

never make, a final decision to terminate him, and [because] the harms alleged are almost

exclusively financial,” there was insufficient support for a preliminary injunction at this stage of

the proceedings. Id. at 13.

       As is clear from the above review, the work performed on the motions just specified and

explained, did not advance in any way his success before the jury. In finding for plaintiff as to

Count V, the jury found that plaintiff established by a preponderance of the evidence that 1) “the

denial of his application to return to the Office of Internal Affairs in 1998 and the selection of a

white officer denied him equal protection of the laws by retaliating against him for having filed

complaints complaining of discrimination on the basis of his national origin”; 2) “the denial of

his application to return to the Office of Internal Affairs in 1998 and the selection of a white

officer was based on a custom or practice of retaliation against persons who complain of

discrimination based on national origin”; 3) “a reasonable employee would have found the

MPD’s denial of his application to return to the Office of Internal Affairs in 1998 and the

selection of a white officer a materially adverse action”; and 4) “the MPD’s denial of his

application to return to the Office of Internal Affairs in 1998 and the selection of a white officer

was done in retaliation for his making complaints of discrimination.” Verdict Form [#131] at 3-4.

       Count V of plaintiff’s second amended complaint was focused on the District’s response

to plaintiff’s application to transfer back to OIA following plaintiff’s claim that he was


                                                  8
discriminated against on the basis of his national origin (Puerto Rico). The focus of plaintiff’s

motions for partial summary judgment, on the other hand, was on the District’s alleged failure to

comply with an OHR determination. Thus, even though the OHR determination was itself based

on a finding that plaintiff had been discriminated against because of his race (Hispanic),

plaintiff’s summary judgment motions were based on an entirely different legal theory–that

plaintiff had a property interest in the right to have the OHR’s order followed by the District and

that the District denied his substantive due process rights by failing to comply with that order.

See [#91] at 14-15.

        Finally, although the motion for a preliminary injunction focused, as it had to, on the

standard governing the imposition of a preliminary injunction, which includes an analysis of

whether the plaintiff is likely to prevail on the merits, plaintiff states only that “the best evidence

of this likelihood [of success] is the irrefutable fact that on two occasions Medina has already

prevailed, proving that he was the victim of discrimination at the hands of the Defendant.” [#71]

at 10. But that he was ultimately successful before the jury does not somehow make the work on

the preliminary injunction, based on different facts and legal theories, compensable.

        I therefore conclude that all of the time spent on the following motions, which totals 106

hours, must be disallowed:3

 June 16, 1997 -         “Draft and review of Plaintiff’s Motion for Partial      25 hours
 June 20, 1997           Summary Judgment.”
 June 23, 1997           Plaintiff filed Plaintiff’s Motion for Partial           n/a
                         Summary Judgment [#8].



        3
         The descriptions of the work performed by plaintiff’s counsel are taken from his time
sheets. See [#173-5].

                                                   9
October 20, 1997      “Received and reviewed Defendant’s Opposition            2 hours
                      to Plaintiff’s MSJ.”
October 21, 1997 -    “Research regarding reply.”                              10 hours
October 28, 1997
October 30, 1997      “Drafted reply.”                                         3.5 hours
February 19, 1998 -   “Drafted, prepared filed plaintitf’s [sic] motion to     4 hours
February 20, 1998     supplement the record.”
March 19, 1998        Judge Sullivan denied [#8] at Order [#23].               n/a
March 23, 1998        “Reviewed court’s order/denied plaintiff’s MSJ           0.5 hours
                      and get new dates.”
April 20, 1998 -      “Research, prepared renewed Motions [sic] for            25 hours
April 24, 1998        Summary Judgment.”
April 30, 1998        Plaintiff filed Plaintiff’s [Second] Motion for          n/a
                      Partial Summary Judgment [#24].
May 22, 1998          “Received and reviewed Defendant’s Opposition.”          3 hours
March 31, 1999        Judge Sullivan denied [#24] at Memorandum                n/a
                      Opinion and Order [#30].
April 2, 1999         “Received and reviewed court’s order/memo                2.5 hours
                      denying plaintiff’s motion for summary judgement
                      [sic], communicated with client.”
February 29, 2003 -   “Research, draft plaintiff’s motion for preliminary      12.5 hours
March 3, 2003         injunction.”
March 3, 2003         Plaintiff filed Plaintiff’s Motion for Preliminary       n/a
                      Injunction [#71].
March 20, 2003        “[R]eview of DC opposition to Plaintiffs [sic]           3 hours
                      motion for preliminary injunction.”
June 2, 2003 - June   “Research, draft of reply to DC’s opposition to          15 hours
6, 2003               Plaintiff’s motion for preliminary injunction.”
July 29, 2003         Judge Sullivan denied [#71] at Memorandum                n/a
                      Opinion and Order [#83].
January 18, 2005      Plaintiff filed Plaintiff’s [Third] Motion for Partial   n/a
                      Summary Judgment [#91].


                                               10
 June 6, 2007           Judge Sullivan denied [#91] at Opinion [#101].          n/a

       C.       Document Review

       The District contends that plaintiff’s request for reimbursement of $46,158.75 for 93.25

hours of “Document-review-Summation” is excessive, and should be reduced by 60%. [#174] at

16. Thus, the District contends that plaintiff should be awarded $18,463.50 rather than

$46,158.75. Id. In support of its argument, the District claims that plaintiff’s billing records are

too vague in that they identify a particular task as “Document review-Summation,” “Review

Document-Summation,” or “Review Summation documents,” without providing any further

detail. Id. at 16-17. Plaintiff’s counsel argues that he used “Summation” and “Trial Director,”

the latest trial software, in reviewing the documentary evidence, thereby “saving hundred of

hours of attorney and paralegal time” for this task. [#175] at 7.

       In its discretion, the Court will not arbitrarily reduce the number of hours spent on

document review but will reduce the rate at which that work will be reimbursed. Rather than

reimbursing that work at the hourly rate for an attorney, the Court will use the Laffey rate set for

paralegals and law clerks for 2011-2012. Thus, for 93.25 hours of document review, plaintiff

will be reimbursed at a rate of $140 per hour, for a total of $13,055.00.

       D.       Reduction in Award of Attorney’s Fees

       In its motion, plaintiff seeks a total of $493,746.00 in attorney’s fees. [#173-1] at 4. The

District counters that plaintiff is only entitled to an award of $206,790.00 in attorney’s fees.

[#174] at 1. Pursuant to the above analysis and the Court’s independent calculation of attorney’s

fees, provided in Attachment A, the Court has initially arrived at a figure of $406,991.00.



                                                 11
As the Supreme Court recently emphasized, determining the proper fee in a case where a party

makes related unsuccessful and successful claims is not a lapidary judgment. Instead, it requires

the careful exercise of discretion by the judge who has lived with the case on a daily basis. Fox,

131 S.Ct. at 2216 ( “The essential goal in shifting fee . . . is to do rough justice, not to achieving

auditing perfection. So trial courts may take into account their overall sense of a suit, and may

use estimates in calculating and allocating an attorney’s time.”). The result achieved is a crucial

consideration. Hensley, 461 U.S. at 434 (Results obtained is particularly crucial when plaintiff

prevails only on some of her claims for relief.).

       On the one hand, this was an extraordinary case. There are (thankfully) few cases in

which one’s client is indicted in the middle of the case. While everything worked out ultimately

to plaintiff’s benefit, his counsel is certainly to be commended and fairly compensated for his

loyalty to his client and to his persistence on plaintiff’s behalf under extremely unfavorable

circumstances.

       Additionally, this case was well tried by both counsel. In my view, the evidence

supporting plaintiff’s case was not strong and it took that kind of excellent advocacy to achieve

the verdict plaintiff received. Plaintiff’s “problem” (a nice problem to have) was that he has

risen rapidly and successfully to the very upper echelons of the Police Department. The District

argued compellingly that it was inconceivable that plaintiff could have advanced as fast and as

far as he did if he was the victim of discrimination. The jury seems to have accepted that

contention, finding for plaintiff only on his retaliation claim, and awarding what has to be

considered a relatively minor amount of damages. Achieving that in the face of plaintiff’s rapid

rise in the Police Department and the general weakness of his case was a substantial


                                                    12
achievement.

        On the other hand, the result achieved was not very great. While I viewed the violations

of Title VII and the D.C. Human Rights Act as two distinct claims, the court of appeals reversed

me and found only one. Thus, plaintiff prevailed on a single count of retaliation, which is only

one of the ten counts he pressed. He was not entitled to back pay and, as I have just noted, the

jury award was small.

        Weighing, on the one hand, the excellence of plaintiff’s counsel’s advocacy, his loyalty to

his client over more than a decade of litigation, and his success in securing a favorable verdict

against his failure with respect to nine of the ten counts presented as well as the limited relief

plaintiff secured, I believe that an unadjusted award of $406,991.00 is simply too great. It is

more than four times the jury award, and I cannot see any justification for such a disproportion

between result and fee. I therefore will, in my discretion, award $300,00.00, an amount that, in

my view, is generous to plaintiff’s counsel and will continue to attract equally competent counsel

to future Title VII cases.

        Finally, I note that I am motivated to reduce plaintiff's counsel's fee because of the

likelihood that prior to June 6, 2007, the date when Judge Sullivan dismissed plaintiff's due

process claims, plaintiff's counsel spent time working on those unsuccessful claims, even though

that time is not reflected in his billing entries. While I have already deducted compensation for

entries that specifically relate to work on these due process claims, I certainly cannot conclude

that every other minute prior to June 6, 2007 was spent solely on plaintiff's discrimination and

retaliation claims. Ultimately, however, plaintiff’s counsel bears the burden of proving his

entitlement to fees by submitting detailed entries that would permit the court to identify the total


                                                  13
amount of time spent on each claim. See Nat'l Ass'n of Concerned Veterans v. Sec'y of Def., 675

F.2d 1319, 1326-27 (D.C. Cir. 1982). Here, the entries do not permit such a distinction.

Therefore, I will reduce plaintiff’s counsel's fee to an amount that I consider fair, given the time

spent by counsel on the case and the results he achieved.

        E.        Costs

        Finally, the District argues that plaintiff should not be reimbursed for certain costs

associated with the service of subpoenas, witness fees, and deposition transcripts.4 [#174] at 20.

Specifically, the District claims that plaintiff is not entitled to reimbursement for $2,188.00 in

costs associated with the following individuals, because none of them were called to testify at

trial. Id. at 20-21:

            Witness                 Date         Subpoena Fee       Witness Fee       Total
 1.         Patricia Alexander      7/18/08      114.00             40.00             154.00
 2.         Luperico Rivera         6/23/08      40.00              40.00             80.00
 3.         Guy Middleton           7/2/08       104.00             40.00             144.00
 4.         Tony Giles                           60.00              40.00             100.00
 5.         John Simmons                         60.00              40.00             100.00
 6.         Frank Santiago                       60.00              40.00             100.00
 7.         Joshua Ederhelmer       6/26/08      100.00             40.00             140.00
 8.         Martha L. Herzing       6/26/08      63.00              40.00             103.00
 9.         Julie Anderson                       60.00              40.00             100.00




        4
        Although the District initially claims that it is seeking a reduction in costs associated
with deposition transcripts, it makes no further mention of deposition transcripts in its opposition
and does not identify any deposition transcript fees in its chart, identified as “Attachment 4.” See
[#174-1] at 5.

                                                 14
 10.        Danny Clark Gregg        6/26/08      100.00             40.00              140.00
 11.        Raymond Corey            7/9/08       75.00              40.00              115.00
 12.        Hiram Rosario            7/11/08      239.00             40.00              279.00
 13.        Kim Gregory              7/1/08       140.00             40.00              180.00
 14.        Christopher Cummings     7/14/08      104.00             40.00              144.00
 15.        William Bailey           7/16/08      210.00             40.00              250.00
 16.        Ralph Harmon                          19.00              40.00              59.00
                                                  1,548.00           640.00             2,188.00

        Pursuant to Rule 54 of the Local Rules of Civil Procedure and Section 1920 of Title 28 of

the United States Code, included in the list of taxable costs are the cost of serving a subpoena on

an individual who testifies at a deposition, hearing, or trial, as well as witness costs. See LCvR

54.1(d((11); 28 U.S.C. § 1920 (3). According to plaintiff’s fee petition, each of the sixteen

individuals listed above were served with a “Subpoena for Trial.”5 [#173-8] at 1. Although

neither the Local Rules nor the United States Code mandates that the subpoenaed witnesses

specifically testify at trial in order to justify reimbursement, when the subpoena is issued

specifically for trial and the witness does not testify, the Court is within its authority6 to deny

such recovery. See Long v. Howard Univ., 561 F. Supp. 2d 85, 98 (D.D.C. 2008) (denying

recovery for service of a subpoena duces tecum on an individual who did not testify at a

deposition, hearing, or trial).



        5
         Plaintiff identifies the dates of service of the subpoenas as ranging between June 23,
2008 and July 16, 2008. [#173-8] at 1. Trial in this case began on July 21, 2008 and concluded
on July 28, 2008.
        6
         The apportionment of costs is within the “sound discretion” of the court. Moore v. Nat’l
Ass’n of Sec. Dealers, Inc., 762 F.2d 1093, 1107 (D.C. Cir. 1985).

                                                  15
       Like subpoenas, witness fees are also expressly authorized. See LCvR 54.1(d)(10); 28

U.S.C. § 1920 (3); Youseff v. FBI, 762 F. Supp. 2d 76, 88-89 (D.D.C. 2011). Witness fees are

usually limited, however, to the days the witness “necessarily and reasonably attended” the trial

as a witness. Belfiore v. U.S. Merit Sys. Prot. Bd., No. 84-CIV-3877, 1987 WL 10234, at *2

(D.D.C. 1987). See Kakeh v. United Planning Org., 657 F. Supp. 2d 15, 18 (D.D.C. 2009).

Because plaintiff did not, in either his motion for attorney’s fees or his reply, indicate whether

and under what circumstances the individuals listed above attended the trial, the Court will

disallow both the claimed subpoena and witness fees.

                                          CONCLUSION

       Plaintiff is entitled to an award of $300,000.00 in attorney’s fees and $3,243.00 in costs.

An Order accompanies this Memorandum Opinion and the Clerk is directed to enter judgment in

accordance with this Memorandum Opinion.

                                                                Digitally signed by John M.
                                                                Facciola
                                                                DN: c=US, st=DC,
                                                                ou=District of Columbia,
                                                                email=John_M._Facciola@d
                                                                cd.uscourts.gov, o=U.S.
                                                                District Court, District of
                                                                Columbia, cn=John M.
                                                                Facciola
                                                                Date: 2012.04.23 11:06:34
                                                                -04'00'
                                               ______________________________
                                               JOHN M. FACCIOLA
                                               UNITED STATES MAGISTRATE JUDGE




                                                 16